       Case 1:19-cr-00472-PAC Document 150-1 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------x

UNITED STATES OF AMERICA                     :

          -v.-                               :

SALVATORE TAGLIAFERRO                        :           Verdict Sheet
                                                         19 Cr. 472 (PAC)
                                             :
                     Defendant.
                                             :

---------------------------------x

Please indicate your answers to the questions below. Your answers must be unanimous.
Do not write anything on this form, except to check a response and sign and date the form.

COUNT ONE:           Conspiracy

As to Count One, how do you find the defendant, SALVATORE TAGLIAFERRO?

       GUILTY ______          NOT GUILTY_______

COUNT TWO:           Conversion of Union Assets

As to Count Two, how do you find the defendant, SALVATORE TAGLIAFERRO?

       GUILTY ______          NOT GUILTY_______

COUNT THREE:         Honest Services Wire Fraud

As to Count Three, how do you find the defendant, SALVATORE TAGLIAFERRO?

       GUILTY ______          NOT GUILTY_______

Dated: New York, New York
        __, 2021

                                                  Signature of Foreperson


                                                  Print name

                                            1
